Citation Nr: 0525598	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to June 
1986 and from May 1987 to September 1990.  This case comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The case was previously before the Board in June 2004, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, any back disorder during 
service. 

2.  Service records reveal that the veteran was separated by 
Medical Board Proceedings with a diagnosis of bilateral 
patellofemoral pain.

3.  A current medical diagnosis of a knee disability or back 
disability that is related to the veteran's military service 
is not of record.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A back disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the veteran the required 
notice with respect to his claims in letters dated November 
and December 2002, which was prior to the February 2003 
rating decision.  The RO provided additional notice in June 
2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded two VA Compensation 
and Pension examinations.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims entitlement to service connection for a 
bilateral knee disorder and further claims that this knee 
disorder has caused him to develop a back disability.  Review 
of the veteran's service medical records reveals that he had 
complaints of knee pain during service and was ultimately 
separated by Medical Board proceedings.  The August 1990 
service department Medical Board examination indicated that 
the veteran reported a two-year history of intermittent 
bilateral knee pain, with the left knee being worse than the 
right knee.  Physical examination revealed full range of 
motion with of both knees with no evidence of instability.  
Some retropatellar tenderness was noted.  Laboratory testing, 
x-ray examination, and bone scan testing all revealed normal 
results.  The diagnosis was "bilateral patellofemoral pain, 
left greater than right."  There is no evidence in the 
service medical records that the veteran had any complaints 
of, treatment for, or diagnosis of a back disorder during 
service.

The veteran has submitted private medical records.  An April 
1997 private treatment record reveals that the veteran was 
treated for low back strain as a result of an employment 
related lifting injury.  He was subsequently treated for 
complaints of back pain which were evaluated as low back 
strain in August, September, and October 1998.  In September 
and October 2000, the veteran was evaluated for complaints of 
high back pain that were related to gallbladder symptoms.  In 
October 2001, the veteran was again treated for low back 
strain.  Private medical treatment records reveal that the 
veteran was seen for complaints of knee pain in November 
2002.  However, x-ray examination revealed no significant 
abnormality of the knees.

In January 2003, a VA examination of the veteran was 
conducted.  The veteran reported having bilateral knee pain 
with weakness, stiffness, and locking.  Physical examination 
revealed no instability of either knee.  The patellar grind 
test was positive on the right knee and negative on the left 
knee.  Range of motion testing revealed essentially normal 
ranges of motion for both knees with flexion to 130 degrees 
and extension to 0 degrees bilaterally.  The loss of 10 
degrees of flexion was "limited by his body habitus."  
There was no evidence of painful motion, and no diagnosis of 
a knee disability was made.  Examination of the veteran's 
spine was also conducted and the diagnosis was 
"musculoskeletal strain of the lumbar spine."

However, the examiner who conducted the January 2003 VA 
examination did not have access to the veteran's claims file, 
so the case was remanded for an additional examination so 
that the examining physician could review all of the evidence 
contained in the veteran's claims file.  

In April 2005, the most recent VA examination of the veteran 
was conducted.  The veteran reported dull pain in his knees, 
with occasional locking.  He indicated no history of 
instability and that his work was unaffected.  He also 
reported having dull low back discomfort, with an increase in 
pain on repetitive motion.  Physical examination revealed 
good posture with normal spine alignment and no muscle spasm.  
Range of motion testing of the spine was without any pain.  
Examination of the knees revealed normal range of motion of 
both knees with no swelling, effusion, or crepitus.  X-ray 
examination of the veteran's knees and lumbar spine revealed 
normal results.  The diagnosis was 

normal right and left knee without any 
evidence of instability or any other 
orthopedic pathology.  Normal lumbosacral 
spine without any residual trauma.  . . .  
There is no evidence of patellofemoral 
syndrome or pain at this time. . . .  
There is no evidence of a current back 
disorder at the present time because of 
adequate range of motion without any 
significant complaints and there is no 
neuromuscular deficiency in the back or 
lower limbs.


The preponderance of the evidence is against the veteran's 
claims for service connection for a bilateral knee disorder 
and a back disorder.  Although the veteran was diagnosed with 
patellofemoral pain during service, the current medical 
evidence of record does not reveal the presence of any 
current knee disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Without competent medical evidence of 
a current disability, entitlement to service connection for a 
bilateral knee disorder is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."); see also, Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Additionally, although musculoskeletal strain of the 
lumbar spine was shown on VA examination in January 2003, it 
was not shown to be related to the veteran's military service 
or to a service-connected disorder.  See 38 C.F.R. § 3.310 
(2004).  Moreover, the most recent medical evidence of record 
found no evidence of a current back disorder.  Accordingly, 
service connection for a back disorder is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral knee disorder and a back 
disorder is denied. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


